 Case 3:19-cv-00648-MMD-WGC Document 71 Filed 08/23/21 Page 1 of 2




 1   SEAN P. ROSE, ESQ.
     State Bar No. 5472
 2   Sean@RoseLawNevada.com
 3   ROSE LAW OFFICE
     150 W. Huffaker Lane, Suite 101
 4   Reno, NV 89511
     Telephone:     (775) 824-8200
 5   Facsimile:     (775) 657-8517
 6
     THOMAS R. BRENNAN, ESQ.
 7   State Bar No. 481
     Tom@RoseLawNevada.com
 8   150 W. Huffaker Lane, Suite 101
     Reno NV 89511
 9   Telephone:     (775) 247-1998
     Facsimile:     (775) 657-8517
10

11   Attorneys for Plaintiff

12                                 UNITED STATES DISTRICT COURT
13                                      DISTRICT OF NEVADA
14
       HEATHER SLOANE,
15                                                   Case No. 3:19-cv-00648-MMD-WGC
                      Plaintiff,
16
               vs.                                          STIPULATION AND ORDER TO
17
                                                               CONTINUE HEARING ON
18                                                            PLAINTIFF’S MOTIONS TO
       STATE FARM MUTUAL AUTOMOBILE                             COMPEL (First Request)
19     INSURANCE COMPANY, an insurance
       company; and DOES 1-25 and XYZ
20     Corporations, inclusive,
21
                      Defendants.
22

23          The parties hereto, by and through their undersigned counsel, hereby stipulate and agree

24   that, to extend the hearing currently scheduled for September 2, 2021 on Plaintiff’s Motions to

25   Compel (ECF Nos. 49 & 58). The continuance is necessary as Plaintiff’s counsel’s immediate

26   family members have tested positive for COVID and, as a consequence, Plaintiff’s counsel likely

27   will be quarantining for the next 14 days. Accordingly, counsel request that the Court reset the

28   hearing to a date sometime after September 14, 2021.


                                                   -1-
 Case 3:19-cv-00648-MMD-WGC Document 71 Filed 08/23/21 Page 2 of 2




 1

 2                       UG day of August, 2021.
            DATED this _____

 3
     ROSE LAW OFFICE                                  MCCORMICK, BARSTOW, SHEPPARD,
 4                                                    WAYTE & CARRTH LLP
 5    V6HDQ35RVH                                  V0LFKDHO$3LQWDU
     ___________________                              __________________
 6   SEAN P. ROSE, ESQ.                               MICHAEL A. PINTAR, ESQ.
     State Bar No. 5472                               State Bar No. 3789
 7   150 W. Huffaker Lane, #101                       241 Ridge St., Ste. 300
     Reno, NV 89511                                   Reno, NV 89501
 8   (775) 824-8200                                   (775) 333-0400
 9
     In Association with:                             Attorney for Defendant
10
     THOMAS R. BRENNAN, ESQ.
11   State Bar No. 481
     150 W. Huffaker Lane, #101
12   Reno NV 89511
13   (775) 247-1998

14   Attorneys for Plaintiffs

15                                           ORDER
16          IT IS SO ORDERED.
17
            DATED this 23rd day of August, 2021.
18

19                                                    UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28


                                                -2-
